BY THE COURT.
The dower upon the estate taken in execution in several parcels, should not have been assigned wholly upon one *of the tracts, to the discharge of' the others, because such a [286 course works palpable injustice. Such general assignment ought only to be resorted to, where the lights of third persons will not be affected by it. The complainants have a right to hold their levy discharged of the undue proportion of the dower assigned upon it, and a new assignment to that extent; or, to have contribution from the other judgment creditors benefited by this improper assignment of dower, of a sum from each,.equal to the amount gained by the assignment. All the dower assigned upon the tract held by the levy of the complainants over and above one-third of that tract, unjustly encumbers it, and the other judgment creditors should contribute, if they would hold their lands discharged of the dower. The property has passed into other hands by the sale, and the only course open, by which justice can be done, is to hold each of those creditors to contribute to the complainants a sum equal to the value of the dower in their particular tract; and if the parties do not agree the amounts, we will take the proper steps to ascertain the value of the dower, &c., on each tract, and decree accordingly.
The parties then agreed the amount, and a decree was entered for the amount against each, without costs.